IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-37,311-04


EX PARTE GORDON KIRK KEMPPAINEN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. A-05-5167-CR IN THE 36TH DISTRICT COURT
FROM ARANSAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
felony driving while intoxicated and was sentenced to ten years' imprisonment. 
	In this subsequent writ application, Applicant raises 29 grounds for relief. All the
grounds, except one (ground 19), are barred from consideration under Article 11.07, Section
4, of the Texas Code of Criminal Procedure. These grounds are therefore dismissed . The
sole ground for relief not barred by Section 4 (ground 19) is denied. See Tex. Code Crim.
Proc. art. 11.07 §(a); Ex parte Alba, 256 S.W.3d 682 (Tex. Crim. App. 2008).
Filed:	February 8, 2012
Do not publish